UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended July 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-49845 CDEX INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 52-2336836 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 4555 South Palo Verde Road, Suite 123, Tucson, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code520-745 5172 Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer: oAccelerated filer: oNon-accelerated filer: oSmaller reporting company: x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x On September 10, 2012, 109,996,717 shares of the registrants Class A common stock, par value $.005 per share, were outstanding. CDEX, INC. QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Part I FINANCIAL INFORMATION ITEM 1. Financial Statements Balance Sheets as of July 31, 2012 (unaudited) and October 31, 2011 1 Statements of Operations for the three months ended July 31, 2012 and 2011 (unaudited) 2 Statements of Operations for the nine months ended July 31, 2012 and 2011 (unaudited) 3 Statements of Cash Flow for the nine months ended July 31, 2012 and 2011 (unaudited) 4 Notes to Financial Statements (unaudited) 5 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 ITEM 4. Controls and Procedures 19 Part IIOTHER INFORMATION ITEM 5. Other Information 21 ITEM 6. Exhibits 21 Signatures 22 i Note Regarding Chapter 11 Bankruptcy Filing On February 10, 2012, CDEX INC. filed a voluntary petition in the United States Bankruptcy Court for the District of Arizona (the “Bankruptcy Court”) seeking relief under the provisions of Chapter 11 of the Bankruptcy Code (the “Bankruptcy Code”).The filing, case no. 4:12-bk-02402-JMM was made by the Company (“Debtor”). As of the date of this filing, we continue to operate our businesses as debtors-in-possession (“DIP”) under the jurisdiction of the Bankruptcy Court and in accordance with the applicable provisions of the Bankruptcy Code. These events create uncertainty relating to our ability to continue as a going concern. The accompanying financial statements do not reflect any adjustments relating to the recoverability of assets and classification of liabilities that might result from the outcome of these uncertainties. Our financial statements as of July 31, 2012, do not give effect to any adjustments to the carrying value of assets and liabilities that may become necessary as a consequence of the bankruptcy case. Our financial statements have been prepared on a going-concern basis, which contemplates continuity of operations, realization of assets and liquidation of liabilities in the ordinary course of business. However, as a result of our bankruptcy filing, such realization of assets and liquidation of liabilities are subject to uncertainty. While operating as debtors in possession under the protection of Chapter 11 of the Bankruptcy Code, and subject to Bankruptcy Court approval or otherwise as permitted in the ordinary course of business, we may sell or otherwise dispose of assets and liquidate or settle liabilities for amounts other than those reflected in the condensed consolidated financial statements. ii PART I - FINANCIAL INFORMATION ITEM 1. Financial Statements CDEX INC. BALANCE SHEETS July 31, 2012 October 31. 2011 Unaudited Assets Current assets Cash $ $ Accounts receivable Inventory - net Deferred costs - current - Total current assets Property and equipment, net Patents, net Other assets Total assets $ $ Liabilities and stockholders' deficit Current liabilities Accounts payable and accrued expenses $ $ Notes payable and accrued interest Deferred revenue - current Total current liabilities Total liabilities Commitments and Contingencies Stockholders' deficit Preferred stock - undesignated - $.005 par value per share, 350,000 shares authorized and none outstanding - - Preferred stock - series A - $.005 par value per share, 150,000 shares authorized and 6,250 outstanding at July 31, 2012 and 6,675 outstanding at October 31, 2011 31 33 Class A common stock - $.005 par value per share, 300,000,000 shares authorized and 109,996,717 outstanding at July 31, 2012 and 109,971,343 outstanding at October 31, 2011 Additional paid in capital Accumulated (deficit) ) ) Total stockholders' (deficit) ) ) Total liabilities and stockholders' (deficit) $ $ The accompanying notes are an integral part of these financial statements. 1 CDEX INC. STATEMENTS OF OPERATIONS (unaudited) For the three months ended July 31 Revenue $ $ Cost of revenue Gross profit Operating Expenses Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Other expense Note discount amortization - ) Interest expense ) ) Other expense ) - Total other (expense) ) ) Net loss $ ) $ ) Basic net loss per common share: $ ) $ ) Basic weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 2 CDEX INC. STATEMENTS OF OPERATIONS (unaudited) For the nine months ended July 31 Revenue $ $ Cost of revenue Gross profit Operating Expenses Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Other (expense) Note discount amortization ) ) Interest expense ) ) Other expense ) - Total other (expense) ) ) Net loss $ ) $ ) Basic and diluted net loss per common share: $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. 3 CDEX INC. STATEMENTS OF CASH FLOWS (unaudited) For the nine months ended July 31 Cash Flows from Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to cash used by operating activities Depreciation and amortization Loan discount amortization Share-based compensation Loss recognized on disposal of equipment - Noncash interest expense Changes in operating assets and liabilities Accounts receivable ) ) Inventory Deferred costs and other assets Current liabilities ) Net cash used by operating activities ) ) Cash Flows from Investing Activities Purchase of equipment ) ) Net cash used by investing activities ) ) Cash Flows from Financing Activities Proceeds from issuance of convertible notes payable Repayment of notes payable ) ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of the period Cash, end of the period $ $ Supplemental Cash Flow Information Conversion of notes payable and accrued interest to common stock $
